Citation Nr: 1503280	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-34 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mild patellofemoral tracking syndrome, left knee (left knee disability), effective January 9, 2008.

2.  Entitlement to service connection for right knee disability, to include mild patellofemoral tracking syndrome, as secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2005 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which, in pertinent part, granted service connection for mild patellofemoral tracking syndrome, left knee (also claimed as left knee disability), with an initial rating of 10 percent, effective January 9, 2008, and denied service connection for mild patellofemoral tracking syndrome, right knee (also claimed as right knee pain).  The Veteran timely perfected appeal of these issues.

During the pendency of the appeal, in July 2009, the RO awarded service connection for lateral instability of the left knee with an evaluation of 10 percent, effective January 9, 2008.  As such awards of service connection were a full grant of the benefits sought on appeal and the Veteran has not disputed either the rating assigned or effective date of the rating, such issues are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

In his September 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the local VA Regional Office.  In April 2014, he was informed that his requested hearing had been scheduled for July 2014.  However, he did not appear for that hearing and has not further requested rescheduling.  Therefore, his request for a Board hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

Although he originally sought service connection for right knee pain on a direct basis only, the Veteran expanded the scope of this claim to include service connection on a secondary basis.  See February 2009 Notice of Disagreement.  The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability . . . [and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159(c) (2011).  Therefore, in light of Brokowski, Robinson, and Clemons, the Board has recharacterized the right knee service connection claim as noted on the first page of this decision.  

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of a December 2015 Written Brief Presentation, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Board's review of the record reveals that remand is warranted for the provision of a new examination.  The Veteran was last afforded a VA examination to assess his left and claimed right knee disabilities in July 2008.  In November 2013, the AOJ scheduled the Veteran for a new VA examination of his knees.  However, the record shows that such examination was cancelled for the following reasons: "cancelled (VETERAN WITHDREW CLAIM)" and "cancelled due to contract restrictions."  However, the Board finds that the AOJ cancelled the Veteran's VA examination for his knees in error, as the Veteran had only withdrawn his pension claim, not his appeal for his left and right knee disabilities.  See September 2012 Veteran's Statement.  Consequently, the Board will Veteran will not be prejudiced by his failure to report for the November 2013 VA examination. 

With respect to the Veteran's left knee disability, VA treatment records show that, since the July 2008 VA examination, the Veteran underwent left knee arthroscopic surgery on January 12, 2010.  The Board finds that since the Veteran's last VA examination was over six years ago and his treatment records show a possible worsening of his left knee disability during the pendency of the appeal, a new VA examination is warranted.  When there is indication that a Veteran's condition may have worsened since originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); VAOPGCPREC 11-95.  Thus, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and severity of his left knee disability.

However, the Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may result in denial of his claim for increased rating.  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file all copies of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

With respect to the Veteran's claimed right knee disability, remand is also warranted as the July 2008 VA examination does not include an etiology opinion for either direct or secondary service connection; as noted previously, the latter theory was raised by the Veteran in his September 2009 NOD.  Accordingly, the Veteran must be afforded a new VA examination to assess the nature and etiology of his claimed right knee condition, which addresses both theories of service connection.

Additionally, the Veteran was provided notice in July 2008 letter intended to discharge VA's obligation to notify claimants of the evidence necessary to substantiate their claims.  See 38 U.S.C.A. § 5103(a) (West 2014); see also 38 C.F.R. § 3.159(b) (2014).  However, the Veteran was not provided notice as to the theory of secondary service connection.  Thus, the Board remands to provide adequate notice for secondary service connection.

Also while on remand, the Veteran's updated VA treatment records should be obtained to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which advises him the criteria needed to substantiate his claim for service connection for right knee disability as secondary to his service-connected left knee disability.

2.  Obtain and associate with the claims file all relevant VA treatment records dating from October 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a new VA examination to determine the nature and severity of the Veteran's service-connected left knee disability, and the current nature and etiology of his claimed right knee disability.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.  

For the service-connected left knee disability, the examiner should address the following:

The examiner must conduct all necessary testing of the left knee, including range of motion studies (measured in degrees, with normal range of motion specified).  The examiner must determine whether there are objective clinical indications of pain or painful motion; weakened movement; premature or excess fatigability; or incoordination; and, if feasible, these determinations must be expressed in terms of the degree of additional range of motion loss due to such factors. This includes instances when these symptoms "flare-up" or when the knee is used repeatedly over a period of time. This determination shall also be portrayed, if feasible, in terms of the degree of additional range of motion loss due to these factors. 

The examiner must specify whether the Veteran has any instability in the left knee and, if so, the severity thereof in terms of slight, moderate or severe, and whether there are episodes of locking.

A complete rationale for any opinion expressed should be provided.  It is requested that the examiner discuss the prior medical evidence in detail and reconcile any contradictory evidence, including consideration of a May 2008 MRI and the left knee arthroscopic surgery on January 12, 2010.

For the claimed right knee disability, the examiner should address the following:

(A) Identify all current disorders of the Veteran's right knee.  In doing so, the examiner should consider and address, if appropriate, the diagnosis identified in the July 2008 VA examination.

(B) For each right knee disorder diagnosed, the examiner should determine the following:
   
(i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that such right knee disorder(s) are directly related to service? 

(ii) Is it at least as likely as not (i.e., a 50 percent or greater probability that any right disability found (a) was caused, or (b) has been aggravated (worsened beyond the natural progression) by his service-connected left knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  The examiner must answer both questions concerning causation and aggravation.  In so doing, the examiner should also consider and address, if appropriate, the Veteran's allegations that his claimed right knee disability was caused or aggravated by favoring use of his right leg (see September 2009 NOD.)

A complete rationale for any opinion expressed should be provided.  The examiner should consider all evidence of record, including medical records and lay statements.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  

If the Veteran fails, without good cause, to report to the scheduled examination, without good cause, in adjudicating the claim for increased rating, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

If any benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




